This decision was not selected for publication in the New Mexico Appellate Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of non-precedential dispositions. Please also note
     that this electronic decision may contain computer-generated errors or other deviations from the
     official paper version filed by the Supreme Court.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3                  Plaintiff-Appellee,

 4 v.                                                                     No. A-1-CA-37008

 5 CLIFTON WHITE,

 6                  Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Angela J. Jewell, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Bennett J. Baur, Chief Public Defender
13 Kathleen T. Baldridge, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant

16                                  MEMORANDUM OPINION

17 HANISEE, Judge.

18   {1}    Defendant Clifton White appeals from the district court’s revocation of his

19 probation. On appeal, Defendant contends that there was insufficient evidence

20 presented to establish that his violation was willful. This Court issued a calendar
 1 notice proposing to affirm the revocation of Defendant’s probation. Defendant has

 2 filed a memorandum in opposition to our notice of proposed disposition, which we

 3 have duly considered. Unpersuaded, we affirm.

 4   {2}   In his memorandum in opposition, Defendant asserts that the district court erred

 5 in concluding that his probation violation was willful where he came forward with

 6 evidence that he had taken other drug tests during that same time period that were

 7 negative and that he had made arrangements with his probation officer to reschedule

 8 his drug test. [MIO 4-5] However, the only testimony that Defendant asserts

 9 established these facts is his own. To the extent that Defendant’s probation officer

10 testified that he had missed a required drug test and did not also testify to agreeing to

11 reschedule the drug test with Defendant, this presents an issue of credibility for the

12 district court to decide.

13   {3}   As this Court noted in our notice of proposed disposition, we must “view[] the

14 evidence in a light most favorable to the State and indulg[e] all reasonable inferences

15 in favor of the [district] court’s judgment.” State v. Erickson K., 2002-NMCA-058,

16 ¶ 21, 132 N.M. 258, 46 P.3d 1258. We further noted that contrary evidence does not

17 support a basis for reversal. State v. Rojo, 1999-NMSC-001, ¶ 19, 126 N.M. 438, 971

18 P.2d 829. As the arguments that Defendant continues to assert on appeal ask this

19 Court to reweigh evidence, we must decline to do so and affirm. See State v. Salas,



                                               2
1 1999-NMCA-099, ¶ 13, 127 N.M. 686, 986 P.2d 482 (recognizing that it is for the

2 fact-finder to resolve any conflict in the testimony of the witnesses and to determine

3 where the weight and credibility lie).

4   {4}   Accordingly, for the reasons stated above and in this Court’s notice of proposed

5 disposition, we affirm the district court’s revocation of Defendant’s probation.

6   {5}   IT IS SO ORDERED.


7
8                                          J. MILES HANISEE, Judge
9 WE CONCUR:


10
11 M. MONICA ZAMORA, Chief Judge


12
13 JULIE J. VARGAS, Judge




                                              3